DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on April 25th, 2022 in response to the Non-Final Office Action mailed on December 7th, 2021.  Per Applicant's response, Claims 1, 3-4, 7-8, 11, & 15 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-15 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Specification
The disclosure was previously objected to for minor informalities.  Applicant has provided the necessary corrections to the specification, thereby obviating the previous objection.

Claim Objections
Claims 8 & 15 were previously objected to for minor informalities.  Applicant has provided the necessary corrections to the claims, thereby obviating the previous objections.

Claim Rejections - 35 USC § 112
Claims 1-15 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has provided the necessary corrections to the claims, thereby obviating the previous 112(b) rejections.


Response to Arguments
Applicant's arguments filed April 25th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “the inner wall of the tank 51 is clearly not adjacent to the impeller 21. That is, as illustrated in Figure 1 of Schob, the outer edge of the impeller 21 is disposed spaced from the inner wall of the tank 51. Thus, Applicant submits that Schob fails to disclose an outer edge of an impeller disposed adjacent an inner wall of the substantially tubular housing so as to form a gap therebetween, as required by independent claim 1 of this application”, the Examiner must respectfully disagree.  Respectfully, Applicant has interpreted the phrase “adjacent” far narrower than is actually required by the claim language.  The term “adjacent” on its face does not require any particular gap size, and the specification does not mention this “adjacent" language nor does it define any particular gap dimensions.  As such, Applicant is arguing features that are not positively required in the claim.  Merriam-Webster’s dictionary defines “adjacent” as merely “nearby” (https://www.merriam-webster.com/dictionary/adjacent).  Given this fact, the Examiner respectfully maintains that Schob’s impeller 21 is clearly adjacent to (i.e. nearby) the inner wall of housing 51, as claimed.

In regards to Applicant’s argument that “Schob clearly fails to disclose a substantially tubular housing having a suction side and a pressure side. That is, Schob is directed to a mixing device, not a fan as required by claim 1 of this application. Thus, as one of ordinary skill would understand, the rotor of the fan sucks the fluid from the suction side and creates the stream of fluid discharged at the pressure side. The inlet 73 in Schob cannot be considered a suction side, nor can the outlet 74 be considered as a pressure side, because the impeller of the mixing device does not create a pressure differential between the inlet and the outlet. Therefore, Schob clearly fails to disclose a substantially tubular housing having a suction side and a pressure side, as required by independent claim 1 of this application”, the Examiner must respectfully disagree.  Applicant argues that Schob’s tubular housing 51 does not have a “suction side” and “pressure side” as claimed.  Respectfully, this argument is not well taken.  Schob clearly discloses ports (72, 73) as fluid intake ports and port 74 as a fluid discharge port.  Thus, one of ordinary skill in the art of pumps will readily recognize that the space above impeller blades 211 constitutes a suction side (i.e. where fluid enters the impeller) whereas the space below impeller blades 211 constitutes a pressure side (i.e. where fluid leaves the impeller).  Applicant goes on to argue that Schob’s impeller 21 does not create a pressure differential, but respectfully, this is also incorrect.  Those of skill in the art of non-positive displacement devices will recognize that Schob’s inclined impeller blades 211 implicitly create a pressure differential from intake to discharge in order to provide the desired fluid mixing, and this point is further supported by paragraph 79, which states the existence of pressure within the mixing tank during operation.  

In regards to Applicant’s argument that “the impeller 21 in Schob is not a fan. As one of ordinary skill would understand a fan is an apparatus with rotating blades that creates a current of air for cooling or ventilation. As specifically discussed in the specification of Schob, the mixing tank 71 which comprises an impeller 21 has a plurality of blades for mixing the substances. Emphasis added. Thus, Schob itself defines the impeller as a device for mixing, and thus is not a "fan", as required by the claims of this application”, the Examiner must respectfully disagree.  Applicant argues that impeller 21 does not qualify as a “fan” because it does not convey air.  Respectfully, this is simply incorrect.  Schob clearly discloses the conveyance of air via the impeller 21 (para. 79) during the mixing process.  As such, Schob’s impeller 21 clearly acts as a fan that creates a fluid current consisting of both liquid and gaseous fluids within the mixing tank 51.  Finally, it is noted that impeller 21 further acts purely as a fan when the tank is empty of liquids.
In regards to Applicant’s argument that “Schoeb fails to disclose an outer edge of an impeller disposed adjacent an inner wall of the substantially tubular housing so as to form a gap therebetween, as required by independent claim 1 of this application”, the Examiner must respectfully disagree.  Respectfully, Applicant has interpreted the phrase “adjacent” far narrower than is actually required by the claim language.  The term “adjacent” on its face does not require any particular gap size, and the specification does not mention this “adjacent" language nor does it define any particular gap dimensions.  As such, Applicant is arguing features that are not positively required in the claim.  Merriam-Webster’s dictionary defines “adjacent” as merely “nearby” (https://www.merriam-webster.com/dictionary/adjacent).  Given this fact, the Examiner respectfully maintains that Schoeb’s impeller 7 is clearly adjacent to (i.e. nearby) the inner wall of housing 2, as claimed.

In regards to Applicant’s argument that “Schoeb is directed to a mixing apparatus (see col. 4, lines 21- 23), and thus fails to disclose 1) a substantially tubular housing having a suction side and a pressure side; and 2) a fan, as required by independent claim 1 of this application”, the Examiner must respectfully disagree.  Applicant argues that Schoeb’s tubular housing 2 does not have a “suction side” and “pressure side” as claimed.  Respectfully, these arguments are not well taken.  In regards to argument 1, Schoeb clearly discloses ports (31-36) as fluid intake ports and port (4) as a fluid discharge port.  Thus, one of ordinary skill in the art of pumps will readily recognize that the space above impeller 7 constitutes a suction side (i.e. where fluid enters the impeller) whereas the space below impeller 7 constitutes a pressure side (i.e. where fluid leaves the impeller). Furthermore, those of skill in the art of non-positive displacement devices will recognize that Schob’s impeller vanes 71 implicitly create a pressure differential from intake to discharge in order to provide the desired fluid mixing.  In regards to argument 2, Applicant argues that impeller 7 does not qualify as a “fan”.  Respectfully, this is simply incorrect.  Schoeb clearly discloses the conveyance of gases via the impeller 7 (col. 1, lines 19-20) during the mixing process.  As such, Schob’s impeller 7 clearly acts as a fan that creates a fluid current consisting of both liquid and gaseous fluids within the mixing tank 51.  Finally, it is noted that impeller 7 further acts purely as a fan when the tank is empty of liquids.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0007973 to Schob et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-5, Schob et al. (Schob) discloses:

(1)	A fan (Figs. 1-2) having a rotor for generating a fluid flow (Schob discloses a mixing assembly 1 having an fan/impeller 21 capable of moving air), the fan comprising: a substantially tubular housing (51) having a suction side (i.e. top side) and a pressure side (i.e. bottom side); a stator (3); and a rotor (2), the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction (paras. 7-9, 19, 22), the rotor being an external rotor (para. 23; Fig. 2), the rotor comprising a magnetic (22) configured in an annular manner (para. 39; Figs. 2 & 5), and an impeller (21) comprising a hub (23) on which a plurality of blades (211) configured to generate the fluid flow is arranged (Fig. 2), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact and magnetically levitate the rotor without contact with respect to the stator (paras. 19, 22, 115), and the rotor being capable of being actively magnetically levitated in a radial plane perpendicular to the axial direction (via control unit cable 45; paras. 19, 22, 92, 115), the hub of the impeller completely enclosing the magnetic core of the rotor (para. 107; Fig. 2), and the stator being encapsulated in a stator housing (4) and formed of a low-permeable material (“plastic”; para. 92; Fig. 2), and an outer edge of the impeller disposed adjacent (i.e. nearby) an inner wall of the substantially tubular housing so as to form a gap therebetween (apparent in Fig. 1).

In regards to Claim 2, the impeller consists of a first plastic (paras. 107, 113) and the stator housing consists of a second plastic (para. 92).  The Examiner notes that Applicant’s specification states that the two recited plastics can be different plastic materials or the same plastic material.  As such, Claim 2 covers any plastic material combination, which Schob’s plastic material combination meets.
In regards to Claim 3, Schob discloses that the rotor and the stator housing are arranged in the housing (Fig. 1), and the stator housing fixed in the housing by a plurality of struts (formed by bolts 44; Fig. 2; it is noted that Claim 3 does not recite or define any particular strut structure or form, and Applicant’s originally filed specification does not define the recited “strut” in any particular manner; given these facts, a “strut” is defined as “a structural piece designed to resist pressure in the direction of its length” https://www.merriam-webster.com/dictionary/strut, and therefore, is clearly met by Schob’s bolts 44).
In regards to Claim 4, the stator housing has a first housing portion (75) and a second housing portion (751), the first housing portion being arranged within the rotor and being surrounded by the magnetic core of the rotor (Fig. 2), and the second housing portion having an outer diameter which is at least as large as an outer diameter of the magnetic core of the rotor (this is apparent in Fig. 2, wherein the diameter of second housing portion 751 larger than the outer diameter of core 22).
In regards to Claim 5, Schob further discloses a checking device (control cable 45 and the associated “control and regulation device, not shown”; para. 92) configured to control or regulate the fan (para. 92), the checking device being arranged in the second housing portion of the stator housing (the control cable 45 is clearly located as such, as shown in Fig. 2).
In regards to Claim 6, Schob further discloses a sensor (not shown) configured to determine a pressure or a flow rate of the fluid flow (para. 79), the sensor being signal-connected to the checking device, and the checking device being configured to control or regulate the pressure or the flow rate (clearly disclosed at para. 92).
In regards to Claim 7, Schob further discloses a plurality of coil cores (310, 320) each of which extends in the radial direction (Fig. 3), and carries a winding (311-313, 321-323) configured to generate an electromagnetic rotary field (para. 122).
In regards to Claim 9, a heat conducting element (41, 42) configured to dissipate heat in the stator housing, and the heat conducting element being configured so as to surround at least the checking device (as shown in Fig. 2, base 41 surrounds control cable 45).
In regards to Claim 10, the rotor is configured for fluid-dynamic stabilization of the rotor against tilting (paras. 33-34, 115, 188-190).
In regards to Claim 11, the hub of the impeller has a suction-side end (i.e. the upper, central tip of the hub 23 at axis “A” in Fig. 3) and a pressure-side end (i.e. the lower end of hub 23), and the magnetic core of the rotor is closer to the pressure-side end than to the suction-side end of the hub with respect to the axial direction (this is apparent in Fig. 3).
In regards to Claim 12, the hub of the impeller comprises an inlet area at the suction-side end (i.e. the fluid space directly above the hub 23; Fig. 3), and the hub tapers in a direction of the suction-side end (as seen in Fig. 3, the upper end of hub 23 is conical in shape such that it tapers upwardly to form a central tip at axis “A”).
In regards to Claim 13, each blade of the plurality of blades has a leading edge (i.e. the upper blade edge, seen at the rightmost blade in Figs. 2-3), each leading edge extending perpendicularly to the axial direction (apparent in Figs. 2-3).
In regards to Claim 14, each blade has a trailing edge (i.e. the lower blade edge, seen at the rightmost blade in Figs. 2-3), each trailing edge opening into the hub at an angle to the axial direction different from 90 degrees (apparent in Figs. 2-3).

Claim(s) 1-2, 7-8, 10, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,832,922 to Schoeb.
	In regards to independent Claim 1, and with particular reference to Figures 1-4, Schoeb discloses:

(1)	A fan (Figs. 1-4) having a rotor for generating a fluid flow (Schoeb discloses a mixing assembly 1 having an fan/impeller 7 capable of moving air), the fan comprising: a substantially tubular housing (2) having a suction side (i.e. top side) and a pressure side (i.e. bottom side); a stator (8); and a rotor (7), the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), the rotor being an external rotor (apparent in Fig. 2), the rotor comprising a magnetic core (73, 74) configured in an annular manner (Fig. 3; col. 6, lines 49-57), and an impeller (71, 72) comprising a hub (72) on which a plurality of blades (71) configured to generate the fluid flow is arranged (Fig. 3), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact and magnetically levitate the rotor without contact with respect to the stator (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), and the rotor being capable of being actively magnetically levitated in a radial plane perpendicular to the axial direction (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), the hub of the impeller completely enclosing the magnetic core of the rotor (apparent in Figs. 2-3), and the stator being encapsulated in a stator housing (52, 84) and formed of a low-permeable material (“plastic”; col. 2, lines 60-61); and an outer edge of the impeller disposed adjacent (i.e. nearby) an inner wall of the substantially tubular housing so as to form a gap therebetween (apparent in Fig. 1).

In regards to Claim 2, the impeller consists of a first plastic (“plastic”; col. 6, lines 51-52) and the stator housing consists of a second plastic (“plastic”; col. 2, lines 60-61).  The Examiner notes that Applicant’s specification states that the two recited plastics can be different plastic materials or the same plastic material.  As such, Claim 2 covers any plastic material combination, which Schoeb’s plastic material combination meets.
In regards to Claim 7, Schob further discloses a plurality of coil cores (82) each of which extends in the radial direction (Fig. 3; four teeth/cores are shown), and carries a winding (81) configured to generate an electromagnetic rotary field (col. 6, lines 6-30).
In regards to Claim 8, the magnetic core of the rotor comprises an annular reflux (74) and a plurality of permanent magnets (73; “a plurality of permanently magnetic segments”; col. 6, line 53-54), the reflux being contiguous (Fig. 3) and formed of a soft magnetic material (“iron”; col. 6, line 56), and each permanent magnet being fitted into a radially inner side of the reflux (Figs. 2-3).
In regards to Claim 10, the rotor is configured for fluid-dynamic stabilization of the rotor against tilting (col. 6, lines 1-30).
In regards to Claim 15, each blade of the plurality of blades has a trailing edge (shown in Figs. 1 & 3), and at least one stabilizing ring (75) is disposed at (i.e. adjacent) each of the trailing edges (as shown in Fig. 3, the sensor ring 75 is radially adjacent to each trailing edge), the stabilizing ring being arranged coaxially with the rotor (apparent in Fig. 3).

Conclusion
Applicant's amendments filed on April 25th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC